68810: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-14019: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 68810


Short Caption:U.S. HOME CORP. VS. THE MICHAEL BALLESTEROS TRUSTCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A714219Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:09/16/2015 / Shirinian, AraSP Status:Completed


Oral Argument:07/17/2017 at 10:00 AMOral Argument Location:Las Vegas


Submission Date:07/17/2017How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeNevada Home Builders AssociationBlake Gross
							(Wood, Smith, Henning & Berman, LLP/Las Vegas)
						Janice M. Michaels
							(Wood, Smith, Henning & Berman, LLP/Las Vegas)
						Anthony S. Wong
							(Wood, Smith, Henning & Berman, LLP/Las Vegas)
						


Amicus CuriaeNevada Justice Association/Carson CityScott K. Canepa
							(Canepa Riedy Abele)
						


AppellantU.S. Home CorporationGregory H. King
							(Payne & Fears LLP)
						Sarah J. Odia
							(Payne & Fears LLP)
						Chad D. Olsen
							(Payne & Fears LLP)
						


RespondentArnulfo Ortego-GomezCourtney K. Lee
							(Shinnick, Ryan & Ransavage P.C.)
						Melissa Orr
							(Shinnick, Ryan & Ransavage P.C.)
						Bradley S. Rosenberg
							(Shinnick, Ryan & Ransavage P.C.)
						Duane E. Shinnick
							(Shinnick, Ryan & Ransavage P.C.)
						


RespondentBrandon WeaverCourtney K. Lee
							(Shinnick, Ryan & Ransavage P.C.)
						Melissa Orr
							(Shinnick, Ryan & Ransavage P.C.)
						Bradley S. Rosenberg
							(Shinnick, Ryan & Ransavage P.C.)
						Duane E. Shinnick
							(Shinnick, Ryan & Ransavage P.C.)
						


RespondentElvira Gomez-OrtegaCourtney K. Lee
							(Shinnick, Ryan & Ransavage P.C.)
						Melissa Orr
							(Shinnick, Ryan & Ransavage P.C.)
						Bradley S. Rosenberg
							(Shinnick, Ryan & Ransavage P.C.)
						Duane E. Shinnick
							(Shinnick, Ryan & Ransavage P.C.)
						


RespondentFederico AguayoCourtney K. Lee
							(Shinnick, Ryan & Ransavage P.C.)
						Melissa Orr
							(Shinnick, Ryan & Ransavage P.C.)
						Bradley S. Rosenberg
							(Shinnick, Ryan & Ransavage P.C.)
						Duane E. Shinnick
							(Shinnick, Ryan & Ransavage P.C.)
						


RespondentFelipe EnriquezCourtney K. Lee
							(Shinnick, Ryan & Ransavage P.C.)
						Melissa Orr
							(Shinnick, Ryan & Ransavage P.C.)
						Bradley S. Rosenberg
							(Shinnick, Ryan & Ransavage P.C.)
						Duane E. Shinnick
							(Shinnick, Ryan & Ransavage P.C.)
						


RespondentIrma A. OlsonCourtney K. Lee
							(Shinnick, Ryan & Ransavage P.C.)
						Melissa Orr
							(Shinnick, Ryan & Ransavage P.C.)
						Bradley S. Rosenberg
							(Shinnick, Ryan & Ransavage P.C.)
						Duane E. Shinnick
							(Shinnick, Ryan & Ransavage P.C.)
						


RespondentJimmy Foster, Jr.Courtney K. Lee
							(Shinnick, Ryan & Ransavage P.C.)
						Melissa Orr
							(Shinnick, Ryan & Ransavage P.C.)
						Bradley S. Rosenberg
							(Shinnick, Ryan & Ransavage P.C.)
						Duane E. Shinnick
							(Shinnick, Ryan & Ransavage P.C.)
						


RespondentJohn J. OlsonCourtney K. Lee
							(Shinnick, Ryan & Ransavage P.C.)
						Melissa Orr
							(Shinnick, Ryan & Ransavage P.C.)
						Bradley S. Rosenberg
							(Shinnick, Ryan & Ransavage P.C.)
						Duane E. Shinnick
							(Shinnick, Ryan & Ransavage P.C.)
						


RespondentJon YatesCourtney K. Lee
							(Shinnick, Ryan & Ransavage P.C.)
						Melissa Orr
							(Shinnick, Ryan & Ransavage P.C.)
						Bradley S. Rosenberg
							(Shinnick, Ryan & Ransavage P.C.)
						Duane E. Shinnick
							(Shinnick, Ryan & Ransavage P.C.)
						


RespondentMintesnot WoldetsadikCourtney K. Lee
							(Shinnick, Ryan & Ransavage P.C.)
						Melissa Orr
							(Shinnick, Ryan & Ransavage P.C.)
						Bradley S. Rosenberg
							(Shinnick, Ryan & Ransavage P.C.)
						Duane E. Shinnick
							(Shinnick, Ryan & Ransavage P.C.)
						


RespondentOmar PonceCourtney K. Lee
							(Shinnick, Ryan & Ransavage P.C.)
						Melissa Orr
							(Shinnick, Ryan & Ransavage P.C.)
						Bradley S. Rosenberg
							(Shinnick, Ryan & Ransavage P.C.)
						Duane E. Shinnick
							(Shinnick, Ryan & Ransavage P.C.)
						


RespondentRodrigo AsanionCourtney K. Lee
							(Shinnick, Ryan & Ransavage P.C.)
						Melissa Orr
							(Shinnick, Ryan & Ransavage P.C.)
						Bradley S. Rosenberg
							(Shinnick, Ryan & Ransavage P.C.)
						Duane E. Shinnick
							(Shinnick, Ryan & Ransavage P.C.)
						


RespondentThe Garcia Family TrustCourtney K. Lee
							(Shinnick, Ryan & Ransavage P.C.)
						Melissa Orr
							(Shinnick, Ryan & Ransavage P.C.)
						Bradley S. Rosenberg
							(Shinnick, Ryan & Ransavage P.C.)
						Duane E. Shinnick
							(Shinnick, Ryan & Ransavage P.C.)
						


RespondentThe Michael Ballesteros TrustCourtney K. Lee
							(Shinnick, Ryan & Ransavage P.C.)
						Melissa Orr
							(Shinnick, Ryan & Ransavage P.C.)
						Bradley S. Rosenberg
							(Shinnick, Ryan & Ransavage P.C.)
						Duane E. Shinnick
							(Shinnick, Ryan & Ransavage P.C.)
						





Docket Entries


DateTypeDescriptionPending?Document


09/14/2015Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court.


09/14/2015Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)15-27786




09/14/2015Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.15-27789




09/16/2015Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Ara H. Shirinian.15-28098




09/16/2015Filing FeeFiling Fee Paid. $250.00 from Payne & Fears, LLP.  Check No. 087193.


09/17/2015Docketing StatementFiled Docketing Statement Civil Appeals.15-28147




09/17/2015Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 06/03/15. To Court Reporter: Rachelle Hamilton.15-28154




09/17/2015Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge. (Docketing Statement)15-28198




09/17/2015Notice/IncomingFiled Certificate of Service of Docketing Statement on Settlement Judge.15-28199




09/24/2015Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation and should be removed from the settlement program.15-28937




09/25/2015Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 30 days transcript request; 60 days opening brief.  fn1[The clerk shall attach a copy of that transcript request form to this order.]15-29157




10/20/2015AppendixFiled Joint Appendix, Volumes 1-2.15-31887




10/28/2015TranscriptFiled Notice from Court Reporter. Rachelle Hamilton stating that the requested transcripts were delivered.  Dates of transcripts: 06/03/15.15-32856




11/05/2015BriefFiled Appellant's Opening Brief.15-33721




12/07/2015BriefFiled Respondents' Answering Brief.15-37175




01/06/2016BriefFiled Appellant's Reply Brief.16-00402




01/06/2016Case Status UpdateBriefing Completed/To Screening.


01/29/2016Order/ProceduralFiled Order Submitting Appeal for Decision without Oral Argument.16-03117




12/09/2016Order/ProceduralFiled Order Inviting Amicus Curiae Briefs and Supplemental Party Briefs.  Amicus briefs that support appellants' positions shall be
submitted within 30 days of the date of this order. Amicus briefs that
support the respondents' positions, and any supplemental briefs
respondents choose to submit in response to the appellants' amici briefs, shall be filed within 60 days of this order. Thereafter, appellants shall have 15 days to submit supplemental briefs, if desired.  The Clerk of the Court is directed to send copies of this order to the State Bar of Nevada (ADR, Business, Construction, and Litigation Sections), the Nevada Justice Association, and the Las Vegas Defense Lawyers, inviting them to participate as amicus curiae in these appeals.  If other amici wish to participate, they should do so by stipulation or motion under NRAP 29.  Upon conclusion of this additional briefing, the Clerk shall set these appeals for oral arguments before the en banc court.  Nos. 68769/68810.16-38199




12/27/2016Order/Clerk'sFiled Order Granting Telephonic Extension.  Amicus Curiae Nevada Home Builders Association's Brief due:  January 23, 2017.16-40217




01/24/2017MotionFiled Nevada Home Builders Association's Motion for Permission to Exceed Page Limitation for Amicus Curiae Brief.17-02534




01/24/2017MotionFiled Motion for Leave to File Amicus Curiae Brief Pursuant to NRAP 29 in Support of Appellants U.S. Home Corp. and Greystone Nevada, LLC.  (DETACHED BRIEF AND FILED SEPARATELY PER ORDER 1/30/17).17-02602




01/30/2017Order/ProceduralFiled Order Granting Motions. The clerk of this court shall detach the amicus briefs of the Nevada Home Builders Association (NHBA) from the motions filed on January 24, 2017, and file them separately in these appeals. Respondents shall have 30 days from the date of this order to file any supplemental briefs in response to NHBA's amicus briefs. Thereafter, appellants shall have 15 days to file supplemental briefs, if desired, in response to the briefs filed by respondents. Nos. 68769/68810.17-03340




01/30/2017BriefFiled Nevada Home Builders Association's Amicus Brief.17-03341




02/06/2017BriefFiled Amicus Curiae Brief of the Nevada Justice Association.17-04114




02/22/2017MotionFiled Stipulation and Order to Extend Supplemental Briefing Deadlines.17-06223




03/01/2017Order/ProceduralFiled Order Approving Stipulations. Respondents shall have until March 8, 2017, to file any supplemental briefs in response to Nevada Home Builders Associations' amicus briefs. Thereafter, appellants shall have until March 30, 2017, to file supplemental briefs, if desired, in response to the briefs filed by respondents or their amicus. Nos. 68769/6881017-06976




03/06/2017Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days.17-07570




03/08/2017BriefFiled Respondents' Supplemental Brief.17-07883




03/30/2017BriefFiled Appellant's Supplemental Brief.17-10712




05/23/2017Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Monday, July 17, 2017, at 10:00 a.m. for 30 minutes in Las Vegas.17-17176




06/07/2017Notice/IncomingFiled Notice of Change of Address (Payne and Fears LLP).17-18855




06/14/2017Notice/IncomingFiled Notice of Appearance of Respondents' Counsel at Oral Argument (Duane Shinnick to argue on behalf of Respondents).17-19733




06/29/2017BriefFiled Appellant's Notice of Supplemental Authorities.17-21803




06/30/2017Notice/OutgoingIssued Oral Argument Reminder Notice.17-21877




07/07/2017Notice/IncomingFiled Notice of Appearance of Appellant's Counsel at Oral Argument.  Gregory H. King, Esq., and Matthew L. Durham, Esq. with the law firm of Payne & Fears LLP, will appear on behalf of appellant U.S. Home Corp.17-22594




07/17/2017Case Status UpdateOral argument held this day. Case submitted for decision.  "Before the En Banc Court."


04/12/2018Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded with instructions." Before the Court En Banc. Author: Pickering, J. Majority: Pickering/Douglas/Cherry/Gibbons/Hardesty/Parraguirre/Stiglich.134 Nev. Adv. Opn. No. 25. EN BANC18-14019




05/07/2018RemittiturIssued Remittitur.18-17332




05/07/2018Case Status UpdateRemittitur Issued/Case Closed.


05/21/2018RemittiturFiled Remittitur. Received by District Court Clerk on May 11, 2018.18-17332





Combined Case View